Dismissed and Memorandum Opinion filed February 17, 2005








Dismissed and Memorandum Opinion filed February 17,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00915-CV
____________
 
DARRELL
AUGUSTINE, Appellant
 
V.
 
MONICA OLIVARES D/B/A SAN ANTONIO
COMMERCIAL INSURANCE AGENCY AND STATE AND COUNTY MUTUAL FIRE INSURANCE COMPANY, Appellees
 

 
On Appeal from the 240th District
Court
Fort Bend
County, Texas
Trial Court Cause No. 03-CV-131216
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed August 4, 2004.  The notice of appeal was filed on September
3, 2004.  To date, the filing fee of
$125.00 has not been paid.  No proper
affidavit of indigence was filed with or before the notice of appeal.  See Tex.
R. App. P. 20.1.  Therefore, on
January 20, 2005, this Court issued an order stating that unless appellant paid
the appellate filing fee of $125.00 within fifteen days of the date of the
order, the appeal would be dismissed.  




The filing fee has not been paid, and appellant has not
responded to this Court=s order of January 20, 2005.
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c).  
 
PER CURIAM
 
 
Judgment rendered and Memorandum
Opinion filed February 17, 2005.
Panel consists of Justices
Edelman, Seymore, and Guzman.